Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pub. No. 2014/0169795 to Clough.  
Claim 1, Clough discloses a patient support system comprising a base (4402,4404, 4504); a patient support surface (310,4412,4508) supported by said base (fig. 44,45) or a bed [0059][0064][0080][0088]; a powered device for performing a predetermined function (4512,4518,4422,4424) [0068][0080][0081]; a voice activation interface (102) configured to receive a voice activation command 104 associated with said powered device; a universal input device 111 configured to provide a universal input signal [0072]; and a controller 110 configured to assign a functionality to said universal input device based on said voice activation command such that, after assigning said functionality to said universal input device, said controller is configured to control said powered device while receiving said universal input signal from said universal input device to perform said predetermined function [0069]-[0073].

Claim 3, Clough discloses the patient support system including a second powered device for performing a second predetermined function wherein said controller is configured to assign said second functionality to said universal input device such that, after assigning said second functionality to said universal input device, said controller is configured to control said second powered device while receiving said universal input signal from said universal input device to perform said second predetermined function [0073]-[0076].
Claim 5, Clough discloses the patient support system wherein said controller is capable of being enabled by said voice activation interface to receive said voice activation.command upon an initial actuation of said universal input device [0075]-[0078].
Claim 6, Clough discloses the patient support system comprising an identification device in communication with said controller to identify a caregiver to enable said voice activation interface [0103][0191][0192].








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2014/0169795 to Clough.  
Claims 4 and 7-9, Clough discloses the patient support system wherein said universal input device comprises a large number of input devices, but is silent to a foot pedal or indicator [0072].  Selecting from a plethora of known input devices is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a foot pedal or indicator yielding predictable results that provide an equivalent and alternative input device to control a patient bed.  

Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673